REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE SOEXFORCO

Conservation de la Nature et Tourisme

8°" rue n°22 — Quartier Industriel

Direction Inventaire et Aménagement Forestier Limete — Kinshasa

République Démocratique du Congo

Garantie d’Approvisionnement
45/04-Ingende - convertible

PLAN DE GESTION

COUVRANT LA PERIODE DE PREPARATION
DU PLAN D'AMENAGEMENT (4 ans)

Période 2011-2014

Date : Juillet 2011

FORET RESSOURCES MANAGEMENT
Espace Fréjorgues-Ouest - 60, rue Henri Fabre
34130 MAUGUIO — Gd Montpellier - FRANCE
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12
E-mail : frm@frm-france.com - Internet : www.frm-france.com

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

SOMMAIRE

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE.
INTRODUCTION mn
1

Conversion du titre forestier en concession
1.2 Présentation de la société SOEXFORCO
1.3 Localisation du titre forestier
14 Climat et géographie de la zone concerné
1.5 Contexte socio-économique et contribution de SOEXFORCO au développement local

© oo © ü à

10
1.6 Bref Historique des activités forestières passées sur le titre forestier. 13
1.6.1 Exploitation de la Garantie 45/04-Ingende .13
1.6.2 Transformation des grumes issues de la Garantie d'Approvisionnemen .16

2 PROCESSUS D'AMENAGEMENT ET DE CERTIFICATION VOULU PAR
SOEXFORCO.....nnnnnnnnnns COTE
2.1 élaboration du plan d'aménagement du titre forestier 18
2.2 Vers la certification de légalité et de gestion durable des activités de SOEXFORCO... 19
3 REGLEMENT D'EXPLOITATION SUR LES 4 PREMIERES AAC smmrrrerrrners
3.1 Programmation de l'exploitation forestière sur les 4 premières AAC.

8.1.1 Localisation des 4 premières AAC...
3.1.2 Justification et localisation des 4 AAC.

3.1.3 Evaluation de la ressource exploitable sur les 4 PI
3.1.4 Modalités d'ouverture et de fermeture des 4 AAC.
3.1.5 Infrastructures à créer...
3.2 Règles d'intervention en milieu forestier
8.2.1 Description technique des opérations forestières.
3.2.2 Mesures de réduction, d'atténuation et de compensation des impacts sur
l'environnement et la faune...
3.2.3 Diverses mesures de gestion

4 PROGRAMME INDUSTRIEL SOEXFORCO EN LIAISON AVEC CETTE GARANTIE
D’APPROVISIONNEMENT . 41

5 PROGRAMME SOCIAL RATTACHE A LA GARANTIE D’APPROVISIONNEMENT
45/04-INGENDE nn

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS
6.1  Chronogramme de l’ensemble des activités...
6.2 Programme d'exploitation, industriel et social

LISTE DES CARTES... ninsicnisunsacccass

LISTE DES TABLEAUX.

LISTE DES FIGURES .

LISTE DES ILLUSTRATIONS .

LISTE DES ANNEXES ms

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Page 3
SOEXFORCO Garantie d’Approvisionnement 45/04-Ingende RDC
Juillet 2011

SIGLES ET ACRONYMES EMPLOYES DANS LA SUITE DU TEXTE

AAC Assiettes Annuelles de Coupe

BAQ Blocs d'Aménagement Quinquennaux

DIAF Direction Inventaire et Aménagement Forestier

DME Diamètre Minimum d'Exploitabilité

EFIR Exploitation Forestière à Impact Réduit

FRM FORET RESSOURCES MANAGEMENT

GA Garantie d'Approvisionnement

GPS Global Positioning System (Système de positionnement par satellite)
MECNT Ministère de l'Environnement, Conservation de la Nature et Tourisme

«£. g Plan de Gestion Page
EM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) ag
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

INTRODUCTION

Ce premier Plan de gestion de la Garantie d'Approvisionnement (GA) 45/04-Ingende a été rédigé
dans le cadre du Projet d'Aménagement des concessions forestières de SOEXFORCO,
conformément à l’Arrêté n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les modèles des
contrats de concession d'exploitation des produits forestiers et des cahiers des charges y afférent.

Ce plan de gestion couvre la période allant de 2011 à 2014.

Ce document a pour vocation d'être à la fois un outil de terrain au service des responsables de
l'exploitation forestière sur les 4 premières AAC et un outil de suivi pour le MENCT.

Ce document a été élaboré conformément à :

+ L'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 fixant les modèles de contrat de concession
d'exploitation des produits forestiers et de cahier des charges y afférent en date du 11 août 2008
(dans son annexe 1, articles 1, 10 et 14);

* Le Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal, car il n'existe pas
encore de Guide ayant trait au canevas d'autorisation d'exploitation forestière anticipée et au
cahier des charges provisoires.

Les recommandations du Guide Opérationnel ayant trait au canevas du Plan de Gestion Quinquennal
ont été adaptées du fait que le Plan d'Aménagement de cette Garantie d'Approvisionnement est en
préparation.

| ; LR Plan de Gestion Page 5

ITEM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

1 CONTEXTE

1.1 CONVERSION DU TITRE FORESTIER EN CONCESSION

Le titre forestier porte actuellement la référence du texte d'attribution de la GA, soit
045/CAB/MIN/ECN-EF/04 abrégé en 45/04. Une nouvelle dénomination administrative verra le jour au
moment de la signature du contrat de concession.

Nous y avons accolé l'appellation Ingende, nom du site où est implanté la base-vie, car cette
référence est plus explicite et intemporelle.

1.2PRESENTATION DE LA SOCIETE SOEXFORCO

La société SOEXFORCO a été créée en 1977.

Elle est divisée en deux secteurs d'activité complémentaires :
+ __ l'exploitation forestière ;
+ la transformation du bois.

En 2004, SOEXFORCO reçoit trois promesses d'octroi de Garantie d'Approvisionnement qui
constituent en définitive ensemble la GA 45/04-Ingende. La société commence ses activités
d'exploitation dès 2004.

L'usine de SOEXFORCO à Kinshasa existe depuis 1990 et était approvisionnée alors par des titres
forestiers situés dans la Province du Bandundu. L'exploitation de ces titres a été arrêtée avant 2004.

Seule la GA 45/04-Ingende est encore exploitée par SOEXFORCO, elle est située dans le Territoire
d'Ingende et la Province de l'Equateur et couvre une superficie de 229 476 ha!.

Il'est à noter qu'un transfert du titre forestier à la société Bakri Bois Corporation (BBC) a été autorisé
par le Ministre en charge des forêts le 18/12/2003 par courrier n°391/CAB/MIN/ECN-EF/KCL/2003,
puis cette autorisation a été confirmée en 2011 par courrier n°498/CAB/MIN./ECN-T/09/JEB/11
(cf. Annexe 3). Comme demandé par le Ministre de l'Environnement, Conservation de la Nature et
Tourisme dans le courrier n°498/CAB/MIN./ECN-T/09/JEB/11, M. Jihad BAKRI ABBAS, gérant de
SOEXFORCO, entrera en contact avec le Directeur-Chef de Service de Gestion Forestière, pour
concrétiser ce transfert à la société Bakri Bois Corporation (BBC).

La société commercialise ses bois au niveau international sous forme de grumes et d’avivés, sur
l'Europe (Italie, France, Allemagne, Hollande), la Chine et les USA.

? Selon la convention portant octroi des Garanties d'Approvisionnement en matière ligneuse

æ 1 ï Plan de Gestion Page 6
(FIM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) g
SOEXFORCO

Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

.

Dès octobre 2008, la GA 045/04-Ingende a été déclarée convertible. De fait, les activités de
SOEXFORCO n'ont pas été interrompues du fait du processus de conversion.

1.3LOCALISATION DU TITRE FORESTIER

La Garantie 45/04-Ingende est située au centre de la République Démocratique du Congo dans la
cuvette centrale sur la rive gauche de la Ruki, l'un des affluents du Fleuve Congo. Elle est délimitée

par :
+ Au Nord
+  AlEst
+  AuSud
+  Al'Ouest

la rivière Ruki, à partir du Chef-lieu du Territoire d'Ingende, remonter la Ruki
jusqu'à son intersection avec la Busira et Momboyo.

la rivière Momboyo jusqu'à Boteka (PLZ), anciennement appelé Flandria ;

la route d'intérêt général, à partir de Boteka (Flandria) jusqu'à Lofeli.

la route d'intérêt local puis le sentier qui vont de la localité Lofeli à la localité
Balimba (ou Botumba) en passant par les localités Bosembo (ou Besombo),
Lukoli (pu Likoli) et Yambo.

la rivière Dwali jusqu'à la localité Bolaka.

le sentier qui part de Bolaka en passant par les localités Bilima, Wangata et
Boende jusqu'à son croisement avec la rivière Mokondu.

la rivière Mokondu jusqu'à la limite administrative entre le Territoire d'Ingende
et celui de Kiri ;

la rivière Lowali, puis les portions des rivières ci-après : Duali, Lokole, Loole et
Lotomengo.

la ligne qui marque la limite administrative entre le Territoire d'Ingende et celui
de Bikoro jusqu'à la localité Loanga (la plus au nord des deux localités
Loanga).

la route d'intérêt général qui va Loanga (en provenance de Bikoro) à Ingende,
en passant par Bokatola.

Ce massif forestier s'étend entre les latitudes 0°15' et 0°55' Sud et les longitudes 18°40' et 19°25' Est

(Carte 1).

Sur le plan administratif, cette Garantie d'Approvisionnement est située dans :

Province :
District :
Territoire :

Secteurs :

Equateur
Equateur
Ingende

Bokatola et Duali

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Fagsir
SOEXFORCO

18°40'0'E

18°50'0"E

Orientale
Equateur

Kasaï-Oriental. Mañiem
Kaaï-Occidental

Mbandaka

Buruñdi

51984

> Landsat P180R60 et P180R61, bandes 4,5et7.
S textes de GA.

12,5 25

1800 18°500"E
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

La Garantie d'Approvisionnement 45/04-Ingende est attribuée à SOEXFORCO par la « convention
n°45/CAB/MIN/ECN-EF/04 du 23 novembre 2004 portant octroi d'une Garantie en matière ligneuse »,
(Annexe 1). La superficie officielle selon cette convention est de 229476 ha. Le courrier
n°4864/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008 (Annexe 2) notifie à la société que cette
Garantie d'Approvisionnement a été déclarée convertible.

Comme indiqué en 1.2, le transfert du titre forestier à la société Bakri Bois Corporation (BBC), autorisé
par le Ministre en charge des forêts depuis 2003 devra être concrétisé ultérieurement,

1.4 CLIMAT ET GEOGRAPHIE DE LA ZONE CONCERNEE

La GA se situe à proximité de Mbandaka, au sein de la cuvette centrale du Bassin du Congo. Cela
correspond à l'une des zones les plus humides de la région.

La station météorologique de Mbandaka, située à environ 90 km au Nord-Ouest d'Ingende, a relevé
une pluviométrie annuelle moyenne de 1 665 mm/an, avec deux pics annuels en mars et octobre. Le
mois le plus sec de l’année est le mois de juillet avec des précipitations légèrement supérieures à
70 mm : la saison sèche n'est donc pas très marquée,

240

220

180 | ——————

Précipitations (mm)
5
è

Jan Fév Mar Avr Mai Juin Jui Aout Sept Oct Nov Déc

Figure 1 : Pluviométrie moyenne de la station météorologique de Mbandaka entre 1951 et 1984

2 Les travaux de stratification préliminaire évoqués au $ 3.1.1 font ressortir une surface utile de 167 360 ha.

Æ. È Plan de Gestion Paaso
FM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) gr

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

La Garantie 45/04-Ingende est traversée par de nombreuses rivières bordées de zones de forêt
marécageuse*. Cette contrainte devra être prise en compte dans la planification de l'exploitation et
surtout celle de l'implantation des routes, de manière à privilégier les tracés sur les « crêtes » (lignes
les plus hautes au sein des massifs de forêt) et à limiter le nombre de franchissements de cours
d'eau.

1.5 CONTEXTE SOCIO-ECONOMIQUE ET CONTRIBUTION DE SOEXFORCO
AU DEVELOPPEMENT LOCAL

La concession est située sur le territoire de cinq groupements qui appartiennent à deux secteurs de la

commune d'Ingende :

+ Secteur Bokatola : groupement Bombwanza ;

* Secteur Duali, groupements: Bombomba, Bongili, Monkoso (Bonkoso) et Wangata. Le
groupement de Bombomba apparaît comme partiellement superposé à la concession sur la carte
présentée en Annexe 4, mais cela sera à vérifier lors des études socio-économiques qui seront
réalisées dans le cadre de la préparation du plan d'aménagement.

* Les travaux de stratification préliminaire évoqués au $ 3.1.1 font ressortir une surface marécageuse de
T7 094 ha, soit 38% de la surface totale de la concession.

æ ë Plan de Gestion Pané 10
EM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) 88
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Femitoire
Ingende

Groupement ant Graub
Bongili Wangata

Figure 2 : Organisation administrative du territoire couvert Par la GA 45/04-Ingende

La carte en Annexe 4 est la carte administrative et coutumière de localisation des groupements du
Territoire d'Ingende, les limites précises devront être affinées en concertation avec les communautés
locales.

Selon l'Administrateur du Territoire d'ingende, la population du Territoire est d'environ
252 000 habitants (en 2010) dont un peu plus de 20 000 habitants dans le chef-lieu Ingende. La
densité de population dans le Territoire serait donc d'environ 14,5 habitants /km?, ce qui est cohérent
avec la moyenne de la Province de l'Equateur.

Les habitants sont des ethnies Ekonda, Mongo, Ngombe, ou Pygmées (Batswa où Balumbe).

L'étude socio-économique réalisée pour l'élaboration du Plan d'Aménagement permettra de :
* faire un recensement complet de la population :

*__ étudier les interactions entre cette population et la forêt afin de prévenir un éventuel impact négatif
de l'exploitation sur les ressources valorisées par la population, et de proposer des mesures de
gestion durable des ressources forestières valorisées localement 3

Plan de Gestion

1
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC

Juillet 2011

évaluer les besoins des populations en matière d'infrastructures et de services publics, en
préparation de la négociation régulière d'accords concernant la clause sociale du cahier des
charges de la concession ;

connaître leurs pratiques culturales (nombre d'hectares défrichés annuellement par foyer, quantité
et type de bois récolté par foyer.….).

On peut de façon générale préciser que cette population souffrait d'un fort enclavement avant
l'implantation de la société SOEXFORCO, avec un déficit des services publics (écoles délabrées,
dispensaires non approvisionnés, routes inexistantes).

Depuis son installation en 2004, SOEXFORCO a fortement contribué à l'amélioration des conditions
de vie de la population, à travers les contributions suivantes :

ouverture et entretien d'environ 85 km de routes ;

construction d'écoles primaires à cycle complet et d'écoles secondaires :

construction de centres de santé ;

création d'emplois : la quasi totalité des employés du chantier sont des employés des villages
Voisins ;

transport de personnes et de leurs produits à vendre, sur chaque barge de bois et camion vers
Kinshasa.

L'état et la qualité des infrastructures construites par SOEXFORCO est bon. L'Etat a pour mission de
désigner et payer les enseignants et les infirmiers. La société fournit régulièrement du matériel
pédagogique et des médicaments, contribuant ainsi non seulement à la création des infrastructures
publiques mais aussi à leur fonctionnement.

Du fait de ses contributions au développement de la région, les populations locales ont une excellente
perception de la société SOEXFORCO.

LT F :
| (3 LR Plan de Gestion Page 12

M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Photo 1 : Réhabilitation en cours de l’école d'Ingende - construite en 2006

1.6BREF HISTORIQUE DES ACTIVITES FORESTIERES PASSEES SUR LE
TITRE FORESTIER

1.6.1 Exploitation de la Garantie 45/04-Ingende

La Garantie 45/04-Ingende a été exploitée par la société SIBOZA, dans les années 1990, avant
l'installation de SOEXFORCO, à la fin de l'année 2004.

La société SOEXFORCO a réellement commencé ses activités d'exploitation en 2005, quelques mois
après signature du contrat lui octroyant des droits d'exploitation sur la Garantie d'Approvisionnement.

Lors de la conversion des anciens titres forestiers, SOEXFORCO a bénéficié rapidement de la
confirmation de la validité de la GA 45-04 et n'a donc pas arrêté son activité.

Les activités de la société entre 2005 et 2011 se sont concentrées essentiellement dans la partie
centre-ouest de la concession, comme on peut le voir sur la Carte 2.

cr. R Plan de Gestion Pane 45
M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) gr
LLOZ uinf 0€ el ‘Wu

3,01Q€.64

o
squofporelae gén ‘eAomL
o1fcg Q
94 sBuewuy”
#

Q
c e10Buysquog ‘Buog
À 1fuesequog ë

e1oquuse)

UOISS89U09 E| 8p el (Es |
ÉTÉ

SYNOH —

0102 - #00Z [7]

1107 [55]

LLOZ E ÿ00Z ep uone1o[dx3 - opuoBu - ÿ0/sÿ jueweuuoisiaoïidde,p enueseg
oBuoa np anbnesoowsg enbygndes 02401X10S

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Le Tableau 1 présente les statistiques de production par essence depuis 2006 sur la Garantie
d'Approvisionnement.

Tableau 1 : Détail de la production sur la GA 45/04-Ingende (volume en m° net grume par
essence de 2006 à 2010)

2006 2007 2008 2009* 2010 Total %

Nombre de mois d'activité 9 10 12 Li] 8 40
Doussié nue 0 0 0 0 0 0 | 0,0%
Iroko Milicia excelsa 50 360 50 0 100 560 2,72%
sp ÉRARAMME © 96 0 0 0 96 | 047%
Sapelli Ro 0 0 0 0 0 o | 0,00%
Wenge | Milletia laurenti 3 200 7 400 5 300 0 3800 | 19700 | 95,84%
Fun JR 50 100 0 0 0 150 | 0,73%
FSSé | Guarea cedrata 0 0 0 0 0 0 | 0,00%
Bubinga | GuPourtie 0 0 0 0 0 o | 0,00%
Padouk |? ne 0 50 0 0 0 50 | 0,24%

Total général 3 300 8 006 5 350 Li 3 900 20 556

Moyenne/mois 367 801 446 Lo 488 514

* En 2009, aucune coupe n'a été accordée à la société SOEXFORCO d'où l'absence d'activité qui a repris en 2010,

A la lecture de ces statistiques de productions, il apparaît que la production s'établit à environ 500 m°
mensuels.

La production est dominée par le Wenge qui représente 96% des volumes prélevés, suivi, loin derrière
par l'Iroko, le Tola, le Sipo et le Padouk qui représentent ensemble 4% de la production.

La rivière Ruki, limite Nord du massif, permet l'évacuation des bois vers le fleuve Congo — confluence
à Mbandaka - puis Kinshasa. Le niveau des eaux est assez variable au cours de l'année. Même au
cours des saisons les plus « sèches », le niveau permet tout de même la circulation des barges
chargées. La descente vers Kinshasa dure 10 jours. Bien que cette durée soit relativement limitée, le
coût du transport reste important ce qui a incité la société à prévoir de déplacer son usine de
Kinshasa pour l'implanter à Ingende (cf.4).

f Plan de Gestion

M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page:1®;
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

1.6.2 Transformation des grumes issues de la Garantie d'Approvisionnement

Les grumes issues de la Garantie 45/04-Ingende constituent l'approvisionnement de l'unité de
transformation implantée à Kinshasa. Cette usine dispose d'une capacité de transformation de
24 000 m° de grumes par an, avec 1 ligne principale de sciage comportant une scie de tête de marque
BONGIOANNI (modèle SNT — 1600). Jusqu'à présent, 2 multi-lames complètent l'équipement de cette
scierie. Une nouvelle machine, de marque COSTA vient d'être installée et sera mise en service fin
2011, il s'agit d'une scie circulaire multi-lames à deux arbres destinée à la production de débités de
qualité export.

Sur les années de production normale (2007 - 2008), environ 15 000 m° de grumes ont été produites
annuellement en moyenne sur la Garantie 45/04-Ingende de SOEXFORCO, et valorisées comme
Suit :

+ 48 % sciés pour le marché local ;
* 22% sciés pour l'exportation ;
+ et 30 % exportés sous forme de grume.

Plan de Gestion

4
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Fage16

ie d’ ii /04-1:
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Photo 4 : Scierie de Kinshasa : la nouvelle multi lame Costa

SOEXFORCO projette de déplacer d'ici fin 2011 la scierie à Ingende.

Plan de Gestion

Page 17
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) g

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

2 PROCESSUS D’AMENAGEMENT ET DE CERTIFICATION VOULU PAR
SOEXFORCO

2.1 ELABORATION DU PLAN D'AMENAGEMENT DU TITRE FORESTIER

La notification n°4864/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008 (Annexe 2) a déclaré
convertible la Garantie d'Approvisionnement 45/04-Ingende. La société SOEXFORCO peut donc
désormais initier le projet d'aménagement de sa concession et disposera pour ce faire d'un délai de
4 ans à compter de la signature du contrat de concession.

Pour initier cette activité nouvelle de gestion forestière, SOEXFORCO a signé en 2011 un contrat
d'appui technique avec le bureau d'étude FORET RESSOURCES MANAGEMENT (FRM), leader
dans ce domaine en Afrique Centrale, en vue de l'élaboration du Plan de Gestion.

Les méthodes de travail employées par la Cellule Aménagement SOEXFORCO seront décrites dans :
* le Protocole d'inventaire d'Aménagement ;
+ le Protocole des Etudes Socio-économiques.

Ces deux documents seront déposés auprès du Ministère de l'Environnement, Conservation de la
Nature, Eaux et Forêts pour validation au cours de l'année 2012.

Ces méthodologies de travail répondront aux prescriptions contenues dans les Guides Opérationnels
ayant trait :

*__ au modèle de rapport d'inventaire d'aménagement ;

+ aux normes d'inventaire d'aménagement forestier ;

*__ aux normes d'élaboration du plan de sondage de l'inventaire d'aménagement ;

* aux normes de stratification forestière :

* à l'attestation de conformité du plan de sondage ;

* au protocole de vérification et d'approbation du rapport d'inventaire d'aménagement ;
*__auxlistes des essences forestières de la République Démocratique du Congo ;

* au canevas et guide de réalisation des études socio-économiques.

Au niveau de la Garantie d’Approvisionnement 44/05-Ingende, les différentes étapes à conduire pour
sa mise sous gestion durable sont les suivantes :

* Dépôt auprès du MECNT des protocoles d'inventaire et d'études Ssocio-économiques,
courant 2012 ;

* Dépôt auprès du MECNT du présent Plan de Gestion, incluant la pré-stratification, second
semestre 2011 ;

* Dépôt du Plan de sondage de l'inventaire d'aménagement, auprès du MECNT, courant 2012 :
* Réalisation des diagnostics socio-économiques sur la zone d'emprise de la GA, 2012-2013 ;

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Pageñté,

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

+ Réalisation de l'inventaire d'aménagement forestier, 2012-2013 :

* Réalisation de travaux cartographiques à travers la constitution d'une base de données
cartographiques sous SIG, la planification des travaux de terrain, la stratification de l'occupation
du sol... entre 2011 et 2013 ;

* Dépôt des rapports techniques auprès du MECNT (Rapports d'inventaire d'aménagement et
d'étude socio-économique), 2014 ;

* Dépôt du Plan d'Aménagement auprès du MECNT, deuxième semestre 2014, en vue d'une
entrée en vigueur (pour la partie concernant la planification d'exploitation) au début 2015 ;

+ Mise en œuvre du Plan d'Aménagement dès l'adoption de celui-ci : préparation et mise en œuvre
des documents de gestion (plans de gestion et Plans Annuels d'Opération), signature et mise en
œuvre des accords constituant la Clause Sociale du Cahier des Charges.

2.2 VERS LA CERTIFICATION DE LEGALITE ET DE GESTION DURABLE DES
ACTIVITES DE SOEXFORCO

La société SOEXFORCO a la volonté de s'insérer dans une démarche de certification de ses
productions, afin de valoriser sur les marchés les efforts consentis en matière de gestion durable des
forêts qui lui sont concédées.

L'obtention de ce certificat se fera par étapes successives au cours de la préparation du Plan
d'Aménagement, puis de son application. En effet, le Plan d'Aménagement est un élément
fondamental en vue de la mise en conformité avec les standards de certification, ce sera donc la
priorité pour SOEXFORCO en matière de gestion durable.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 19

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

3 REGLEMENT D'EXPLOITATION SUR LES 4 PREMIERES AAC

3.1 PROGRAMMATION DE L’EXPLOITATION FORESTIERE SUR LES
4 PREMIERES AAC

3.1.1 Localisation des 4 premières AAC

Ce plan de Gestion a été préparé pour 4 AAC comme prévu par les dispositions réglementaires et il
couvre la période allant de 2011 à 2014. L'entrée en vigueur du Plan d'Aménagement est prévue pour
début 2015 (cf. 2.1), il définira notamment les Blocs d'Aménagement Quinquennaux (BAQ) en tenant
compte des superficies exploitées d'ici là et de l'analyse des études techniques réalisées.

Dès l'approbation du Plan d'Aménagement, le premier Plan de Gestion Quinquennal sera produit et
rendra caduque le présent Plan de Gestion. Le premier BAQ est prévu pour couvrir la période 2015 —
2019 et il sera alors associé à la signature d'une clause sociale couvrant cette même période de
5 ans.

Dans la mesure du possible et en fonction des résultats des différentes études, le premier BAQ
intégrera la ou les AAC non exploitées de ce Plan de gestion.

En tout état de cause, la société SOEXFORCO s'engage à honorer les engagements pris dans le
cahier des charges provisoires.

3.1.1.1 Surface utile retenue

Dans l'attente de l'approbation du Plan d'Aménagement fixant la surface productive de la concession
(série de production ligneuse), la surface utile retenue pour le découpage des 4 premières AAC
résulte de la pré-stratification réalisée par la DIAF et actualisée en 2011 par FRM et SOEXFORCO.

Le rapport de pré-stratification est joint en Annexe 5 de ce plan de gestion, on y trouve la carte de pré-
stratification qui se rattache au Tableau 2.

La surface utile retenue est de 89 068 hectares.

Plan de Gestion

Page 21
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) ge 20

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Tableau 2 : Résultat de la pré-stratification de la concession 45/04-Ingende

Types d'occupation du sol WE = % du Total
Superficie totale 200 904
Forêt utile
(estimation brute provisoire) ED Gé
dont
Forêt primaire 40 669 20%
Forêt secondaire jeune 19 954 10%
Forêt secondaire adulte 28 445 14%
Forêt non-utile 111 836 56%
dont
Forêt marécageuse 77 094 38%
Plantation 1 064 1%
Culture et régénération 33 679 17%

3.1.1.2 Superficie des 4 premières AAC

Conformément à l'arrêté ministériel n°028/CAB/MIN/ECN-T/27/JEB/08 (article 14) et au Guide
Opérationnel ayant trait au canevas d'autorisation d'exploitation forestière anticipée et du cahier des
charges provisoire, la surface de chacune des 4 premières AAC ne doit pas dépasser annuellement
1/25" de la superficie totale de la forêt productive concédée, soit 3563 ha de surface utile
(89 068 divisé par 25).

Le principe du découpage de ces AAC est basé sur les prescriptions du Guide Opérationnel
définissant le canevas du Plan de Gestion Quinquennal. Ce Guide fixe les modalités de découpage
des AAC au sein des BAQ tels qu'ils seront définis dans le Plan d'Aménagement. Les principes de
découpage sont les suivants :

. le découpage s'est appuyé autant que possible sur des limites naturelles et les routes déjà
construites. Quand il était impossible de s'appuyer sur des limites naturelles, les limites sont
des lignes droites afin de faciliter la délimitation sur le terrain ;

. le territoire dans lequel s'inscrit l'AAC intègre des superficies non productives. En revanche la
superficie prise en compte pour le dimensionnement de l'AAC correspond à la superficie utile
incluse dans ce territoire ;

L un écart de 5% sur la superficie utile a été toléré entre la plus grande et de la plus petite des
AAC.

R Plan de Gestion Page 21
FM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) g

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

3.1.2 Justification et localisation des 4 AAC

Tenant compte des exploitations passées et en cours, les 4 premières AAC ont été implantées dans le

Sud-Ouest de la Garantie et ce :

* dans la continuité de l'exploitation réalisée les années précédentes à proximité du village de
Botakola (limite Nord de la zone) ;

* de façon à intégrer dans la première AAC les permis de coupe déjà déposés pour 2011;

* selon une logique d'exploitation en adéquation avec les projets routiers et l'ordre de parcours des
superficies de la concession (du nord au sud et d'ouest en est);

* de manière à faciliter la négociation de la clause sociale du cahier des charges, un seul
groupement étant concerné par la superficie des 4 AAC.

La carte d'historique d'exploitation (Carte 2) montre que l'exploitation de l'année 2011 se fait sur une
poche de forêt enclavée entre des marécages le long de la route Ingende — Bokatola (à proximité du
village de Bowele), la suite de l'exploitation est planifiée au sud du titre forestier, le long de ce même
axe routier, dans l'ensemble forestier situé à l'est de l'axe Bokatola — Loanga. Ces deux ensembles
étant séparés par des forêts déjà parcourues en exploitation, le bloc des 4 AAC est constitué de
2 tenants.

La société SOEXFORCO a sollicité et obtenu 2 permis de coupe pour l'année 2011, représentés sur
la Carte 3, couvrant une superficie totale de 2 000 ha, l'un des permis situés dans la poche de forêt
voisine de Bowele et l'autre est situé dans l'ensemble forestier situé à l'est de l'axe Bokatola —
Loanga. Les deux permis de coupe obtenus pour 2011 ont été intégrés dans l'AAC 1.

De façon à couvrir l'ensemble de l'AAC 1, des permis complémentaires seront sollicités durant
l'année 2011.

Le Tableau 3 donne les superficies des AAC et la Carte 3 leur localisation.

Plan de Gestion

FLE M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page22
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Tableau 3 : Superficies des 4 Assiettes Annuelles de Coupe

le toi Sul cie non
me | rene | [ane moine | ut ous
(ha) (ha)

1 7274 3768 3505 01/01/2011

4 6703 3182 3521 01/01/2012

3 6597 3056 3 541 01/01/2013

4 5 360 1838 3 522 01/01/2014
Moyenne 6483 2961 3 522
Somme 25 934 11 845 14 089

Chacune des AAC a une superficie utile inférieure à la limite maximale calculée en 3.1.1.2, de
3 563 ha

Conformément au Guide Opérationnel ayant trait au canevas du plan de Gestion Quinquennal, le
découpage en AAC doit être équisurface avec une tolérance de 5 %. Le principe de calcul de cet écart
est repris ci-dessous :

—$]
Ecart= Pau) x 100
Sp

Avec: Sg : superficie de la plus grande AAC
Sp : superficie de la plus petite AAC

Si on applique cette formule dans le cas présent on a :

_ 3541-3505

Ecart= 3505 X 100 = 1,02%

On obtient donc un écart de 1,02%, ce qui est inférieur à la tolérance de 5%.
La Carte 4 localise les 4 AAC ainsi que le réseau routier prévisionnel pour permettre l'évacuation des

bois vers Ingende. Le Tableau 4 donne les coordonnées géographiques de quelques points
remarquables permettant de délimiter les 4 AAC sur les segments naturels de la limite.

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 23

LLOZ uni 0€ el ‘Wa

3,0.0€.64

Il ©
oqoiperia leASNL ‘eKomL
o10f08 à

S Flopuoyo7

UOISSS9U09 | 8p aJLUIT [==
ERA]

SN —

+ ovv D

covv 5

z OV

Low 1]

ednos ep ajjenuue #yjeissy

LLOZ inod spuetuep adnos ep siuue4 (= |

3,0,0€.64 A -6k 3,0,0v.8L

| ÿLOZ - LLOZ OvY eenb sep uoresi12207 - epusBul - ÿ0/GY juewouuoisiAo1dde,p snueseg
LEE 1 oBuo9 np enbnesoweg enbgndes 02#01X30S

République Démocratique du Congo

SOEXFORCO

- Ingende

2014 et réseau routier prévisionnel

'approvisionnement 45/04

Garantie d
Limites des AAC 2011

Réseau routier à mettre en place
© Point de repère des AAC

---- Futur principale
---- Futur secondaire
Assiette annuelle de coupe

—— Réseau routier existant
AAC 1
AAC 2

EM ac 3

[M AAC 4

[777 Culture et régénération
—— Rivière

E771 Marécage

SA Superficie non utile

ÿ

à

SSSÈ

S

SSS
SNS

NS

4
es
LR

=

RSS

FRM, le 30 juin 2011
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Tableau 4 : Points remarquables de la délimitation des 4 AAC

x Y
Principaux
points

Deg | Min | Sec | Deg | Min | Sec
A 18 | 52 |34,40|- 0 30 | 19,89
B 18 | 52 |31,13]- 0 30 |42,20
C 18 | 54 | 7,36 |- 0 35 |26,10
D 18 | 53 |16,80 |- 0 36 |21,32
E 18 | 54 |34,51 |- 0 37 | 7,82
F 18 | 54 | 2,63 |- 0 37 |4775
G 18 | 51 |24,95|- 0 39 | 4,02
H 18 | 52 |50,49|- 0 40 | 12,02
l 18 | 52 |17,10/- 0 41 | 44,36
J 18 | 52 |15,95|- 0 42 | 59,55
K 18 | 54 |38,04/|- 0 42 | 59,55
Le 18 | 51 |20,17 |- 0 43 |19,08
M 18 | 51 |19,86|- 0 46 |19,10

3.1.3 Evaluation de la ressource exploitable sur les 4 prochaines années

Pour évaluer le volume mobilisable à l'hectare, SOEXFORCO s'est basé sur l'inventaire forestier
d'allocation réalisé par le Service Permanent d'inventaire et d'Aménagement Forestier (SPIAF)
en 1996. La carte de localisation de cette zone d'inventaire est présentée en Annexe 6 de ce
document, et le rapport de l'inventaire forestier d'allocation est donné en Annexe 7.

Cela donne un volume brut total de 55,633 m°/ha pour l'ensemble des ensembles inventoriés. Le
Tableau 5 donne les détails par essences commerciales de cet inventaire.

Tableau 5 : Données d'inventaire utilisées par SOEXFORCO pour évaluer la ressource

Résultat des inventaires
d'allocation de la concession
Essences {m° brut)
Surface concernée = 31 200 ha
total parha
Acajou 51 013 1,635
Doussié 215 0,007
lroko 54 952 1,761
Kosipo 23 783 0,762
Sapelli 48 730 1,562
Sipo 1 072 0,034
Tiama 63 549 2,037
Wenge 139 986 4,487
Sous-total Classe 1 383 300 12,285

s Plan de Gestion
M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

æ

Page 26
| SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende

Juillet 2011

RDC

Résultat des inventaires
d'allocation de la concession

= Essences {m* brut)
Surface concernée = 31 200 ha

total par ha

Angueuk 31 103 0,997
Bilinga 6 798 0,218
Bomanga 194 0,006
Bossé clair 13 165 0,422
Bubinga 17 621 0,565
Dabéma 87 552 2,806
Dibétou 12076 0,387
Fuma (fromager) 194 0,006
latandza 10 257 0,329
llomba 51 469 1,650
Limbali 443 535 14,216
Longhi africana 5536 0,177
Mukulungu 7 822 0,251
Niové 29 112 0,933
Olonvogo 988 0,032
Padouk 60 509 1,939
Tchitola 137 316 4,401

Tola 122 722 3,933
SoRetont Classe 1 037 969 33,268
Abura 40 649 0,664

Aïélé 40 980 0,670

Ako 170 186 2,781

Emien 1 500 0,025
Emien (2) 17471 0,285
Etimoé 1458 0,024

| Lati 6017 0,098
Lati (2) 77 624 1,268
Longhi 40 649 0,664
Mubala 83 335 1,362
Nganga 324 0,005
Oboto 11 353 0,186

Tali 102 060 1,668
Wamba 23 321 0,381

L Fours Classe 616 927 10,081
Total 2 038 196 55,633

Il a ensuite été calculé le volume commercial potentiel total et annuel pour chaque essence, en se
basant sur une surface utile exploitable de 3 522 ha, surface moyenne des 4 AAC de ce Plan de
Gestion (Voir Tableau 6). Cela donne environ 71 000 m° grumes/an disponibles pour l'ensemble des

lé à

(TE M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Plan de Gestion

Page 27
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

essences inventoriées, puis en tenant compte des possibilités de commercialisation des grumes ou
des produits transformés, une production prévisionnelle de 15 663 m‘/an.

SOEXFORCO a évalué le volume qu'il pourrait exploiter par essence (cf. Tableau 6) en tenant compte
des prix actuels sur les marchés des bois tropicaux pour les différentes essences. Il est prévu
actuellement que certaines essences dont la rentabilité de l'exploitation reste incertaine (Tola, Bossé
clair notamment) ne soient que partiellement valorisées. Il est prévu également que d'autres essences
ne soient pas du tout exploitées, car leur commercialisation ne couvrirait pas les coûts de production
(Tiama, Kosipo, latandza, ….). Pour certaines essences, il a été tenu compte de la qualité observée
sur Ingende, et notamment de la forte présence de mulotage (Kosipo notamment), qui diminue
fortement les prix de vente des grumes et sciages et les rendements au sciage.

Tableau 6 : Estimation du volume total et annuel récoltable

_e el Volume disponible | Volume disponible Prévision

(volume enr? sur 4 ans annuellement d'exploitation sur

Essence net (volu n m°net) | (volui n m°net)| 4a m° net)

Sutile = 14089 ha | Sutile = 3522ha | S utile = 3 522 ha

par ha utile total total total

Acajou 1,64 8 908 2 227 0
Doussié 0,01 59 15 15
Iroko 1,76 12 730 3 182 3 182
Kosipo 0,76 4113 1 028 0
Sapelli 1,56 10 869 2717 2038
Sipo 0,03 236 59 44
Tiama 2,04 12 281 3 070 0
Wenge 4,49 33 378 8 344 8 344
ol 12,29 82573 20 643 13 624
Angueuk 1,00 5337 1 334 0
Bilinga 0,22 1815 454 0
Bomanga 0,01 22 6 0
Bossé clair 0,42 2655 664 332
Bubinga 0,56 1542 385 0
Dabéma 2,81 17 025 4256 0
Dibétou 0,39 2381 595 0
Fuma (fromager) 0,01 14 3 0
latandza 0,33 1867 467 0
llomba 1,65 4414 1104 0
Limbali 14,22 62 995 15 749 0
Longhi africana 0,18 796 199 Q
Mukulungu 0,25 1462 366 0
Niové 0,93 5 269 1317 0
Olonvogo 0,03 141 35 0
Padouk 1,94 10 448 2612 0

Plan de Gestion Page 28

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC

Juillet 2011
Le Volume disponible | Volume disponible Prévision
Jane de) sur 4 ans annuellement | d'exploitation sur
Essence (vohime Sn (volume en m° net) | (volume en m° net) | 4 ans (en m° net)
nes S utile = 14 089 ha | Sutile=3522ha | S utile = 3 522 ha
par ha utile total total total
Tchitola 4,40 20 112 5 028 0
Tola 3,93 13 657 3414 1707
Sous-total
Classe Il 33,27 151 952 37 988 2 039
Abura 0,66 1773 443 0
Aïélé 0,67 3 640 910 0
Ako 2,78 14 162 3 540 0
Emien 0,02 104 26 0
Emien (2) 0,29 1 574 394 0
Etimoé 0,02 203 51 0
Lati 0,10 600 150 0
Lati (2) 1,27 7 856 1 964 0
Longhi 0,66 2 955 739 0
Mubala 1,36 6 087 1 522 0
Nganga 0,01 24 6| 0
Oboto 0,19 812 203 0
Tali 1,67 8 659 2 165 0
Wamba 0,38 2772 693 0
ul 10,08 51 220 12 805 0
Total 55,63 285 746 71436 15 663

Tableau 7 : Comparaison entre la production réalisée en 2007 et 2008 et les prévisions pour les
4 AAC

Exploitation moyenne de Prévision d'exploitation
SOEXFORCO sur 4 ans
pete) en 2007 - 2008 m° net total
m° net total S utile = 3 522 ha
Doussié 0 15
lroko 205 3 182
Sapelli 48 2 038
Sipo 0 44
Wenge 6 350 8 344
Sous-total Classe | 6603 13 624
Bossé clair 0 332
Bubinga 0 0
Padouk 25 0
Tola 50 1707
Sous-total Classe Il 75 2039
Total 6678 15 663

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 29

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Les volumes annoncés ici ne sont donnés qu'à titre indicatif afin de planifier les opérations et d'asseoir
une estimation des montants disponibles pour le Fonds de Développement, en vue des négociations
avec les populations locales. Ils seront ajustés au fur et à mesure de la mise en œuvre du Plan de
gestion.

Selon l'évaluation faite, la société pourrait récolter plus de 15 663 m° net de grume par an, soit
1 305 m°/mois.

Dans l'attente des données du Plan d'Aménagement, le niveau de production sera élevé de
6 700 m’/an (Voir Tableau 7), niveau de production moyen des années 2007 et 2008, à 15 000 m°/an.
Cette augmentation de la production sera obtenue grâce à la formation de son personnel et la
meilleure organisation du chantier.

Le niveau de la production réalisable durablement sera précisé par les inventaires d'aménagement qui
couvriront l'ensemble de la superficie à aménager, puis par le Plan d'aménagement qui définira la
série de production, la durée de rotation, les Diamètres Minimums d'Exploitabilité sous Aménagement
et les règles d'exploitation. SOEXFORCO compte augmenter progressivement sa capacité de
production pour valoriser à terme l'intégralité de la ressource disponible sur son titre forestier.

Il faut tout de même rappeler que ces volumes ne sont qu'une indication du volume réellement
prélevé. En effet, si SOEXFORCO respecte l'ensemble des dispositions réglementaires, notamment
les limites des AAC et leur durée d'ouverture, les DMU et les règles EFIR, alors SOEXFORCO peut
décider d'augmenter ou diminuer la production d'une essence, sélectionner d'autres essences non
listées précédemment. Ces choix se feront au fur et à mesure des années, en fonction des demandes
et des prix du marché.

3.1.4 Modalités d'ouverture et de fermeture des 4 AAC

En théorie, une AAC est ouverte en début de chaque année. Selon l'arrêté ministériel
n°036/CAB/MIN/ECN-EF/2006 du 5 octobre 2006 {article 11), les AAC peuvent être ouvertes durant
deux ans.

L'exploitation pourra donc se poursuivre pour le compte de l'année qui suit immédiatement l'année
d'ouverture. Dans tous les cas, une Assiette Annuelle de Coupe sera définitivement fermée deux ans
après sa date d'ouverture effective.

La durée d'application du Plan d'Aménagement est de 25 ans, et la surface sera découpée en
25 AAC. Chaque Assiette Annuelle de Coupe ne sera ouverte à l'exploitation qu'une seule fois
pendant la durée de mise en œuvre du Plan d'Aménagement.

R Plan de Gestion Page 30
M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) g

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

3.1.5 Infrastructures à créer

L'implantation prévisionnelle du réseau principal et secondaire de route d'exploitation et des parcs à
grumes doit prendre en compte l'hydrographie et la topographie de la région, mais aussi la répartition
de la ressource ligneuse.

C'est le réseau secondaire et l'implantation des parcs qui est influencé par ce dernier élément.

Il est donc possible à ce jour de définir l'implantation des routes principales à mettre en place et de
faire une première planification des routes secondaires, qui sera ajustée en fonction des résultats de
prospection. Cette planification provisoire permet d'évaluer la longueur du réseau routier à implanter.

Dans la suite du projet d'aménagement, les routes secondaires et les parcs à grumes seront
construits sur la base des cartes de prospection plusieurs mois avant le début des activités
d'exploitation afin de permettre la stabilisation des matériaux.

Le tracé provisoire des routes principales et secondaires pour les quatre années du présent Plan de
Gestion est présenté dans la Carte 4, On obtient un total d'environ 52 km de routes principales.

Les routes secondaires représenteraient près de 70 km. Il serait également nécessaire de construire
deux digues pour exploiter l'AAC 2014 (largeurs évaluées à 500 m et 370 m). Cela implique
qu'environ 122 km de routes seront ouvertes lors de Plan de Gestion 2011-2014 (cf. Tableau 8).

D'autre part, 54 km de routes d'Etat où de routes publiques devront être maintenues en état. Ce sont
les routes qui relient les zones d'exploitation au site d'Ingende.

Tableau 8 : Longueur prévisionnelle des pistes principales et secondaires à créer lors du Plan
de Gestion 2011-2014 (km)

Longueur Route principale Route secondaire Total
AAC 1 8,8 20,4 29,2
AAC 2 17,9 15,8 33,7
AAC 3 14,1 18,0 32,1
AAC 4 10,9 15,8 26,7

Moyenne | 12,9 17,5 30,4
Total 51,8 70,0 121,8

En ce qui concerne les infrastructures du site d'Ingende, la société SOEXFORCO souhaite améliorer
le camp des travailleurs et les conditions de séjour des cadres, par une construction de bâtiments en
matériaux durables. La première pierre de ce futur camp des travailleurs a d’ailleurs été posée par le
représentant de son excellence Monsieur le Ministre de l'Environnement, Conservation de la Nature et
Tourisme le 30 juin 2011 à Ingende (voir les photos ci-dessous). SOEXFORCO souhaite également

Plan de Gestion

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Pages

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende
Juillet 2011

RDC

déplacer son usine de Kinshasa pour l'implanter à Ingende, et créer ainsi de nouveaux emplois
locaux.

Photo 5: Le représentant du Ministre entouré de l'Administrateur du Territoire d'Ingende (à
droite) et du chef de site de SOEXFORCO (à gauche sur la photo)

Photo 6 : Pose de la première pierre du futur camp de travailleurs à Ingende - 30 juin 2011

Plan de Gestion

B 2
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) ss

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

3.2 REGLES D’'INTERVENTION EN MILIEU FORESTIER

La société appliquera comme norme d'intervention les préconisations émises dans les Guides
Opérationnels, et en particulier les Normes d'Exploitation Forestière à Impact Réduit (EFIR) et les
Normes d'Inventaire d'exploitation. La partie suivante permet de mettre en avant les points qui sont
considérés comme importants, et de préciser ainsi la mise en œuvre des dispositions prévues par les
normes.

3.2.1 Description technique des opérations forestières

SOEXFORCO va mettre en place toutes les procédures et moyens nécessaires afin de conduire
l'exploitation selon les techniques d'Exploitation Forestière à Impact Réduit (EFIR) particulièrement
dans les domaines suivants :

*__ l'inventaire d'exploitation :

+ la définition et le respect des zones hors exploitation ;
+ le réseau routier et les parcs à grumes ;

+ l'abattage contrôlé ;

* le débusquage et le débardage ;

*__le chargement et le transport du bois :

* les opérations post-exploitation.

Ces procédures ne sont Pas encore toutes initialisées, mais le seront au fur et à mesure de
l'exploitation sur les quatre AAC.

3.2.1.1 L'inventaire d'exploitation

L'inventaire d'exploitation sera conduit de façon à répondre aux prescriptions contenues dans le
Guide Opérationnel définissant les normes d'inventaire d'exploitation.

Les arbres à identifier lors de l'inventaire d'exploitation et à protéger lors de l'exploitation sont de
5 types :

* les arbres exploitables ;

Ce sont les arbres d'essences exploitées, ayant atteint le Diamètre Minimum d'Exploitabilité (DME),
fixé par la loi et dont la qualité justifie la valorisation, Ces arbres seront numérotés sur carte et leur
numéro sera marqué à la peinture.

* les arbres d'essences exploitables mais de mauvaise qualité ;

Ce sont les arbres d'essences exploitées, ayant atteint le DME, mais ayant un défaut rédhibitoire. Ces
arbres seront marqués d'un « V ».

LE) LR : Plan, de Sn Page 33
ù M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

SOEXFORCO Garantie d'’Approvisionnement 45/04-Ingende RDC
Juillet 2011

* les arbres d'avenir ;

* les semenciers ;
Certaines tiges Seront identifiées et Préservées pour jouer le rôle de Semenciers. Elles seront
marquées d'un « P » lors du pistage.

| /
| / \
[ f \
{ ]
| | \ 4
]P | |
| | VV
| | / |
j \ |
/ % / |
\ /
/ — |
Tige d'avenir : : Arbre refusé
Arbre à protéger (mauvaise qualité)

Figure 3: Marquage des tiges d'avenir, des arbres patrimoniaux et des arbres de mauvaise
qualité (source : FRM, Normes d' ‘inventaire d'exploitation, juillet 2007)

Les documents cartographiques établis grâce aux données collectées par l'inventaire d'exploitation
donneront la localisation :

*__ des tiges exploitables :

*__ des tiges préservées comme semenciers ;

*__ des tiges patrimoniales :

* et des tiges d'avenir.

L Plan de Gestion Page 34

2 LES F

’, |

(3 Ê couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
)

so EXFORCO Garantie d’Approvisionnement 45/04-Ingende
Juillet 2011

RDC

3.2.1.2 Zones hors exploitation
Certaines zones sont Particulièrement sensibles à une mise en exploitation. Afin de les protéger, leur

exclusion de l'exploitation s'avère nécessaire, Cette mise en défend va permettre de réduire l'impact
sur les populations riveraines, la ressource et l'environnement.

Les Zones à exclure sont les Suivantes,
l'Exploitation Forestière à Impact Réduit :

, Conformément au Guide Opérationnel concernant

* zones non exploitables : zones marécageuses, zones à forte pente (pente supérieure ou égale à
30%) et zones de rochers à

* zones à valeur culturelle ou religieuse : forêts ou arbres sacrés ;

* zones d'importance écologique, Scientifique ou touristique : zones à très grande diversité
floristique ou faunique, habitats d'espèces endémiques, habitats uniques et fragiles, etc. ;

* Zones sensibles, c'est-à-dire en bordure des cours d'eau Permanents, des marigots, autour des
Marécages. Largeur minimum des Zones sensibles :

© largeur < 10m: 50 m sur chaque rive ;

©  ravines: 10 m de chaque côté :

© ruisseaux où marigots : 20 m de chaque côté ;

©  marécages : 10 m à partir de la limite 4
o tête de source : 150 m autour.

3.2.1.3 Réseau routier et Parcs à grumes

Afin de limiter les impacts directs et indirects, le réseau routier et de parcs à grumes sera planifié et
optimisé sur le terrain en :

* évitant les peuplements « pauvres » en tiges à exploiter de manière à réduire les superficies
touchées notamment par les pistes de débardage ;

*_ contournant les zones de forte pente, marécageuses, sensibles, etc. ÿ
*__ limitant autant que possible la surface des Parcs à grumes ;
*_ leSpectant une déforestation maximum de 30 m pour les routes et leur emprise ;

* maintenant des ponts de canopée, au minimum tous les 5 kilomètres, et en ouvrant les andains
(pour permettre le passage de la faune) ;

* construisant et en maintenant des Structures de drainage appropriées pour collecter et évacuer
les eaux ;

* évitant la perturbation des Cours d'eau ;
*__ préservant les arbres d'avenir et patrimoniaux dans la planification.

Plan de Gestion

È Page 35
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

SOE XFORC O Garantie d'Appro visionnement 45/04-Ingende
Juillet 2011

RDC

Photo 7 : Limitation de la zone d'emprise des routes

Photo 8 : Route en ouverture

3.2.1.4  Abattage contrôlé

La société SOEXFORCO envisage d'assurer des formations aux techniques d'abattage contrôlé
permettant de minimiser au maximum les impacts causés par la chute des arbres, de maximiser le
volume de bois par un bon tronçonnage de l'arbre abattu et de garantir une sécurité maximale des
travailleurs. A cette formation initiale fera suite une formation continue du Personnel à travers des
Sessions annuelles d'actualisation et de remise à niveau. Ces formations permettront aussi de veiller à
l'application et au respect des mesures de sécurité : matériel en bon état, port des équipements de
sécurité, respect des règles.

| | L
| er R Plan de Gestion Page 36
M

couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SOE XFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Figure 4 : Extrait du manuel d’abattage contrôlé de FRM, pour les arbres sans contrefort

3.2.1.5 Usage des produits de traitement des bois

L'usage des produits de traitement suit les règles d'application de ces produits, conformément aux lois
et règlements en Vigueur. Les travailleurs sont équipés de tenues Spéciales, afin d'éviter tout contact
du produit avec la Peau ou les yeux. L'ensemble de ces mesures tendent à éviter la pollution des
eaux, du sol, de la flore et de la microfaune.

3.2.1.6  Débusquage et débardage

Le débusquage et le débardage constituent les premières étapes de transport des bois en grumes,
plus précisément de l'endroit d'abattage au parc de chargement. L'impact de ces deux étapes se
manifeste tant sur le sol que sur le peuplement résiduel,

Ces impacts inévitables seront néanmoins réduits en :

*__ réalisant un tracé optimal pour le débardage des grumes (le plus direct et le moins large) en
évitant des virages trop serrés ;

*__ évitant les arbres à protéger ;
*__ limitant au minimum les franchissements de cours d'eau et dans le cas où ceci est impossible, en
prenant des précautions (lit de billes perpendiculaire à la berge, Passage par un lit rocheux...) ;

*__ limitant l’utilisation des bulldozers au débusquage en choisissant d'autres moyens d'extraction en
cas de pente forte :

* utilisant au maximum le treuil et le câble pour le débardage là où la dimension et le poids des
grumes le permettent.

Plan de Gestion

Page 37
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) g

so EXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Piste principale

Piste prncipale

Piste secondaire e

\
APitte secondaire

È&---.

ÉLELESS

%

FA Parc

Figure 5: Tracé idéal des pistes de débardage, tracé à l'avance en fonction des cartes
d'inventaire d'exploitation (Source : FRM, Normes d'inventaire d'exploitation, juillet 2007)

3.2.1.7 Chargement et transport
Afin de limiter les impacts causés par le chargement et le transport de bois (accidents, pollutions et
transport illégal de viande de brousse), les mesures suivantes seront appliquées :

* charger de façon adéquate les grumiers (pas au-delà de leur capacité utile) ;

* évacuer les bois des Parcs à grumes dans un délai n'excédant pas deux mois, en donnant priorité
aux essences susceptibles d'être attaquées par les insectes ou les champignons ;

*__ respecter les limitations de vitesse établies par l'entreprise ;

* ne jamais transporter de Passagers non autorisés dans les grumiers ;
* interdire le transport de viande de brousse ;

* interdire la présence de toute arme à feu à bord des véhicules,

3.2.1.8 Opérations post-exploitation

Afin de laisser les zones exploitées dans un état qui facilite la régénération ultérieure et éviter toute

atteinte supplémentaire à l'environnement lors de la période de la rotation, des opérations pourront

être conduites après l'exploitation lorsque cela s'avère nécessaire, notamment :

* la réhabilitation des Parcs à grumes ;

* le retrait de tous les débris d'exploitation dans les zones de protection des berges, et de tout
obstacle freinant le libre passage des eaux ;

* la fermeture à la circulation des routes qui ne seront pas utilisées avant la prochaine rotation. La

fermeture des routes sera faite à l'aide de grumes, de fossés creusés ou de barrières
cadenassées.

EE F .
"4 Plan de Gestion
er
IE F Souvrant la période de préparation du Plan d'Aménagement (2011-2014 29 38

so EXFO| RCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

3.22 Mesures de réduction, d'atténuation et de Compensation des impacts sur
l’environnement et la faune

Au-delà des mesures prises et développées précédemment en application des techniques
d'Exploitation Forestière à Impact Réduit (EFIR), SOEXFORCO a jugé indispensable de mettre en
place les mesures suivantes :

3.2.2.1  Diamètres Minimums d'Exploitation (DME)

Dans l'attente des conclusions et de la validation du Plan d'Aménagement de cette concession,
SOEXFORCO respectera les diamètres d'abattage (Diamètres Minimum d'Exploitation) tels que
définis dans le Guide Opérationnel « Liste des essences forestières de la RDC ».

Ce diamètre sera mesuré conformément à l'annexe 5 du Guide Opérationnel portant sur les normes
d'inventaire d'aménagement forestier.

3.2.2.2 Ouvrage de franchissement (ponts, ponceaux, digues, etc.)

Les ouvrages de franchissement seront construits de manière à ne pas changer les directions
naturelles ou entraver les cours d'eau, afin de ne pas perturber l'alimentation en eau des populations,
et de prévenir les risques d'inondations.

Photo 9 : Pont assurant la libre circulation de l'eau

3.2.2.3 Réduction de l'impact sur la faune Sauvage

Toutes les activités liées à la chasse commerciale sont interdites dans le cadre de l'exploitation
forestière. || s'agit notamment de la chasse elle-même, du commerce de viande de brousse dans le
camp forestier, du transport de la viande de chasse et des produits forestiers d'origine animale par les
véhicules de la société, et du commerce d'armes et/ou des minutions. Au travers de notes de service,
SOEXFORCO va informer son personnel de cette interdiction passible, en cas d'infraction, de
sanctions.

Page 39

| cp È Plan de Gestion
Fe M Souvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Des réunions de sensibilisation seront organisées auprès des travailleurs et des populations, sur les
lois et réglementations qui s'appliquent en RDC : période de chasse, espèces protégées, techniques
autorisées, permis de port d'armes.

Photo 10 : Singe photographié à Ingende

3.2.3 Diverses mesures de gestion

3.2.3.1 Arbres de chantier routier
SOEXFORCO procédera à l'abattage de tous les arbres dont l'enlèvement est jugé nécessaire lors
des travaux du tracé des routes d'évacuation où par la confection d'ouvrages d'art.

S'il s'agit de bois d'œuvre dont le diamètre est supérieur ou égal au diamètre minimum d'exploitation,
ils seront portés au carnet de chantier après numérotation, mais ne donneront pas lieu à un paiement
quelconque, ni aux taxes lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs
aux routes forestières et s'ils n'ont pas été commercialisés.

3.2.3.2  Matérialisation des limites de la GA et des AAC
Lorsqu'il n'existe pas de limites naturelles, SOEXFORCO matérialisera les limites de chaque Assiette

Annuelle de Coupe. Les layons tracés pour délimiter les parcelles peuvent être considérés comme
une matérialisation de limite.

3.2.3.3 Matérialisation des zones de protection

Les arbres situés dans les Zones tampons bordant les cours d'eau ou les Zones marécageuses seront
marqués afin d'assurer leur protection.

Plan de Gestion

(< 4
| Gal R couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) Page 40
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende
Juillet 2011

RDC

4 PROGRAMME INDUSTRIEL SOEXFORCO EN LIAISON AVEC CETTE
GARANTIE D’APPROVISIONNEMENT

Ainsi qu’expliqué au paragraphe 1.6.2, la Stratégie de valorisation des grumes issues de la GA 45/04-
Ingende au sein de l'unité industrielle de transformation actuellement installée à Kinshasa sera
maintenue pour les quatre prochaines années. Cependant, au cours de cette période, la scierie sera
déplacée à Ingende.

Les productions prévisionnelles sur les 4 prochaines années sont de 15 663 m°/an sur la Garantie
d'Approvisionnement 45/04-Ingende (cf. Tableau 6);

L'unité industrielle de Kinshasa a la capacité de transformer 25 000 man, et permettra donc de
respecter l'obligation règlementaire de transformer 70% au moins des grumes produites.

Il est prévu de déplacer l'unité industrielle de Kinshasa pour l'implanter à Ingende, donc à proximité de
la zone de production de bois. A moyen terme, il est prévu également le montage d'une usine de
parqueterie avec séchoirs. Les données d'inventaire d'aménagement, obtenues lors de l'élaboration
du Plan d'Aménagement, permettront également de mieux apprécier la ressource disponible et
d'orienter le développement industriel.

Ainsi, sur la durée de 4 ans du Plan de Gestion, il sera possible de mieux étudier les possibilités de
développement industriel.

Plan de Gestion
' ! M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

Page 41
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

5 PROGRAMME SOCIAL RATTACHE A LA GARANTIE
D’APPROVISIONNEMENT 45/04-INGENDE

Au cours des premières années d'exploitation, SOEXFORCO a investi dans un important programme
de développement au profit des populations locales qui vivent sur le territoire de la concession.

Photo 11 : Ecole de Boulama en cours de construction par SOEXFORCO

Conformément à l'Arrêté Ministériel n°023/CAB/MIN/ECN-T/28/JEB/10 du T_juin 2010, le
concessionnaire SOEXFORCO négocie un accord avec les populations constituant la clause sociale
de son cahier des charges. Cet accord entre la société et les populations locales permet de définir les
conditions de la contribution du concessionnaire aux besoins de ces dernières en matière de
structures sociales collectives (alimentation en eau potable, éducation, santé, routes d'accès...) tant
en ce qui concerne la construction, l'entretien et le fonctionnement.

La Clause Sociale est négociée entre SOEXFORCO et le Groupement Bombwanza, ce Groupement
est le seul dont le territoire coutumier se Superpose avec le bloc défini des 4 Assiettes Annuelles de
Coupe, et constitue la communauté locale avec laquelle négocie SOEXFORCO.

La Clause Sociale du Cahier des Charges est en cours de négociation au moment de l'achèvement
de ce Plan de Gestion.

L'accord aboutit à une liste de réalisations sociales à effectuer pendant la durée du Plan de Gestion,
financées grâce à une ristourne versée par la société au prorata des productions réalisées.

Le montant de cette ristourne est versé Sur un fonds de développement local propre à chaque
groupement. Il est indexé sur le volume exploité par la société l'indexation étant variable selon les
essences. L'Arrêté Ministériel_n°023/10 stipule que la société doit alimenter le fonds de
développement à hauteur de 2 à 5 dollars par m°.

Ha ! Plan di ki
lé A lan de Gestion Pad 42
| T e couvrant la période de préparation du Plan d'Aménagement (2011 - 2014) g
SOEX FORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Les négociations engagées ont permis de définir un prix par mètre cube de bois exploité (Annexe 8).
Alors, grâce à l'évaluation du volume faite au paragraphe 3.1.3 (cf. Tableau 6), il est possible
d'estimer le montant prévisionnel total du Fonds de Développement.

Le tableau 3 en Annexe 8 présente les réalisations négociées avec les populations riveraines, ainsi
que le budget prévisionnel du Fonds de développement.

Au terme de l'Arrêté Ministériel 023/10, SOEXFORCO versera sur le Fonds de Développement une
avance de 10% de la somme totale prévisionnelle avant le début des travaux.

Le comité local de gestion mis en place lors de la négociation des accords constituant la Clause
Sociale du Cahier des Charges se réunira pour examiner l'avancement des travaux, l'état et la gestion

du Fonds de Développement et a convenu de préciser au dernier trimestre de l'année en cours les
Spécifications des infrastructures à réaliser l'année suivante.

6 SYNTHESE GENERALE DU PLAN DE GESTION SUR 4 ANS

6.1 CHRONOGRAMME DE L'ENSEMBLE DES ACTIVITES

La planification prévisionnelle des activités sur la durée du présent Plan de Gestion est présentée par
le chronogramme ci-dessous.

æ \F R Plan de Gestion Page 43
' M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

(LOZ - L10Z) uewebeueur,p uel4 np uonesedeid ep epoued ej jueianoo

rr eBed uoRSe9 ep ei

SéujeiéAu SuogeIndod S8| 281€ UONENNSUOT

SsnbILiou028-000S S81NPNSENU

É

IYR9 np 2JE100$ 2SNE[9 EJ 9p S1ANS US SIN

uoneyoldxe-s0d suonessdo

uogeyoidxz

Sinajleneg s8p dues np juaus6eUSLUy

UoReyoIdxS p SSIjEUSAU
219h$910} UOHEJIOIÉXS US 2SIN
luélusÉeuSLLT p uejd n9 10d8Q
Seneuiulsid sepnsp podde! 589 ]0d3q

Justus6eusLuep 311eju8au

SenbiLu0U098-01908 53nSouDEIQ
snbiydeiGoues spa

Slejusau-81d ap poddes

lUéLUSÉEUSLUE D 811EjUSAUI-814

ÉMEJUSAUL 35 S8NbILLOUOS3-010S S81090)01d 580 J0d8Q
AueleBeUSLUY,p UEId hp uonciedo1d
UOISS89U09 8p JE US np S1MEUÉIS
8J2N0S 88nEp €] 8p UOÿEIT06EN

uogeouynens-2id ei 381€ uoys86 2p uejd np Jod8p 18 uoyeedaid
2410811014 SeBiEY9 Sop 181469 np uone1Ed91d

UORS99 P UEId NP 991NP EJ ANS SSJARIE Sep jeuuolsiAo1d ouwesfouoiy) : 6 neejqeL

LLOZ enr

2aù O9401X30S
epuebBu-#o/Sp jueweuuorsiAo1ddy,p oqueses
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

6.2 PROGRAMME D'EXPLOITATION, INDUSTRIEL ET SOCIAL

Il est prévu une exploitation sur 3 522 ha de surface utile annuellement, avec un volume prévisionnel
de 15 663 m° grume net par an, soit 1 305 m° mensuellement.

Les essences principales sont le Wengé, l'Iroko et le Sapelli.

Il existe un fort potentiel dans des essences de déroulage, tel que le Tola. Mais le marché actuel ne
permet pas de valoriser le potentiel total dans les conditions actuelles d'exploitation de façon rentable.

Il n'est pas envisagé dans les conditions actuelles de développer une usine de déroulage.
SOEXFORCO souhaite continuer l'exportation de grumes et de sciages de qualité.

La société SOEXFORCO va intégrer au fur et à mesure l'ensemble des normes d'Exploitation à Faible
Impact, dans l'intention d'obtenir à moyen terme la certification de leur gestion durable.

SOEXFORCO a négocié avec les populations du Groupement de Bombwanza un accord constituant
la clause sociale du cahier des charges de la concession. Cet accord prévoit la réalisation
d'infrastructures socio-économiques, financées par Fonds de Développement, géré par un Comité de
gestion et alimenté au prorata de la production réalisée, à hauteur de 2 à 5 $/m° selon les groupes
d'essences.

Le montant évalué des ristournes est de 268 998 $ sur les 4 ans de mise en œuvre du Plan de
Gestion.

R Plan de Gestion

di couvrant la période de préparation du Plan d'Aménagement (2011-2014 P29€ 45
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

LISTE DES CARTES

Carte 1 : Localisation de la Garantie d'Approvisionnement 45/04-Ingende
Carte 2 : Historique des activités d'exploitation forestièri
Carte 3 : Localisation des quatre premières AAC
Carte 4 : Limites des AAC 2011 - 2014 et réseau ro

LISTE DES TABLEAUX
Tableau 1 : Détail de la production sur la GA D te (volume en m° net grume par
essence de 2006 à 2010)... 15
Tableau 2 : Résultat de la pré “stratification de ji nn ‘45/04-ingende
Tableau 3 : Superficies des 4 Assiettes Annuelles de Coupe
Tableau 4 : Points remarquables de la délimitation des 4 AAC .
Tableau 5 : Données d'inventaire utilisées par SOEXFORCO pour évaluer la ressource
Tableau 6 : Estimation du volume total et annuel récoltable..

Tableau 7 : Genperesst entre la Produeton réalisée en 2007 GE: 2008 ét rs Drévisions pour les

Tableau 8 : Longueur prévisionnelle die pistes phnolpales et secondaires à créer lors du Plan
de Gestion 2011-2014 (km). ic 31

Tableau 9 : Chronogramme prévisionnel ds activités sur a durée: du Plan. de Gestion 44

LISTE DES FIGURES

Figure 1 : Pluviométrie moyenne de la station météorologique de Mbandaka entre 1951 et 1984

Figure 2 : Organisation administrative du territoire couvert par la GA 45/04-Ingend 11

Figure 3 : Marquage des tiges d'avenir, des arbres patrimoniaux et des arbres de mauvaise
qualité (source : FRM, Normes d'inventaire d'exploitation, juillet 2007). 34

Figure 4 : Extrait du manuel d’abattage contrôlé de FRM, pour les arbresé sans éonfrefoit 37

Figure 5: Tracé idéal des pistes de débardage, tracé à l'avance en fonction des cartes
d'inventaire d'exploitation (Source : FRM, Normes d'inventaire d'exploitation, juillet 2007) …. 38

LISTE DES ILLUSTRATIONS

Photo 1 : Réhabilitation en cours de l'école d'Ingende — construite en 2006... 13
Photo 2 : Panorama de la scierie de Kinshasa — vue depuis les bureaux
Photo 3 : Scie de tête (à l'arrêt pour entretien annuel).
Photo 4 : Scierie de Kinshasa : la nouvelle multi lame Costa

Photo 5: Le représentant du Ministre entouré de l’Administrateur du Territoire d'Ingende (à
droite) et du chef de site de SOEXFORCO (à gauche sur la photo)

Photo 6 : Pose de la première pierre du futur camp de travailleurs à Ingende - 30 juin 201
Photo 7 : Limitation de la zone d'emprise des routes

Photo 8 : Route en ouverture
Photo 9 : Pont assurant la libre circulation de re eau
Photo 10 : Singe photographié à Ingende …
Photo 11 : Ecole de Boulama en cours de consHuctIon t par 1 SOEXFORCO

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

LISTE DES ANNEXES

Annexe 1 : Convention n°045/CAB/MIN/ECN-EF/04 du 23/11/2004 portant octroi d’une Garantie
en matière ligneuse

Annexe 2: Courrier n°4864/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008, notifiant la
convertibilité de la Garantie d’Approvisionnement 45/04-Ingende

Annexe 3 : Courriers concernant le transfert de la Garantie d'Approvisionnement à Bakri Bois
Corporation

Annexe 4 : Carte administrative des groupements du territoire d'Ingende

Annexe 5 : Rapport de pré-stratification de la GA 45/04-Ingende

Annexe 6 : Carte de localisation de la zone d'inventaire forestier d'allocation d'Ingende
Annexe 7 : Rapport d'inventaire forestier d'allocation, février 1996

Annexe 8 : Budget prévisionnel du Fonds de développement

LLE) F }
EE A R . | Flan de role Page 47
M couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Annexe 1

Convention n°045/CAB/MIN/ECN-EF/04 du 23 novembre 2004 portant octroi d’une
Garantie en matière ligneuse

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

REPUBLIQUE DEMOCRATIQUE DU CONGO Kinshasa, le 23 NOV 2004

MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE,

_EAUX ET FORETS

À Monstre

GARANTIE D’APPROVISIONNEMENT

CONVENTION N°0 45/CAB/MIN/ECN-EF/04 DU
PORTANT OCTROI D’UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

ENTRE: La République Démocratique du Congo,
Représentée par le Ministre de l'Environnement,
Conservation de la Nature, Eaux et Forêts,
Monsieur Anselme ENERUNGA,
ci-après dénommé le Ministre.

ET. s SOEXFORCO sprl
Représentée par Son Président-Directeur Général
Monsieur JIHAD ABBAS BAKRI
ci-après dénommé l'Exploitant.

PRELIMINAIRE

Vu la Constitution de la Transition, spécialement en son
article 91 ;

Vu la loi 011/2002 du 28 août 2002 portant code forestier ;

Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021
du 20 juillet 1973 portant régime général des biens, régime foncier et
immobilier et régime des sûretés ;

| @

bad Bab

Avenue Papa ILEO (Ex — des Cliniques) n° 15 Kinshasa/Gombe
B.P. 12.348 Kinshasa | E-mail : rdc_minenv@yahoo.fr
Atticle 2. : La garantie d’approvisionnement porte sur un volume
annuel de 24.000 m3 de grumes réparti comme suit:

ESSENCES VOLUME (m3)

Doussié 100

Iroko 3.000

Tiama 250

Kosipo 100

Sipo 2.000

Sapelli 1.700

Acajou d'Afrique 250

Wenge 13.000

Bomanga 200

Longhi 300

Tola 1.200

Bosse 500

Bubinga 100

Tshitola 600

Aniegre 400

Dabema 100

Padouk 200

Total 24.000
Article 3  : Ces bois seront prélevés dans une unité d’exploitation

localisée comme suit :

Province : Equateur District : Equateur

Territoire: Ingende Localité :

Lieu è Superficie : 229.476 ha
Article 4 : Cette forêt ou portion de forêt est circonscrite dans les

limites suivantes :

Au Nord : Par la rivière Ruki, à partir du Chef-lieu du
Territoire d'Ingende, remonter la Ruki jusqu'à son
intersection avec la Busira et Momboyo. Suivre la
rivière  Momboyo jusqu'à  Boteka (PLZ),
anciennement appelé Flandria;

ER y

Fm y ul Bah

Article 7

6.3 Le droit de flottage de radeaux et de navigation privée
sur les cours d’eau et les lacs, ainsi que le. droit
d'utiliser les routes publiques pour transporter, à titre
privé, des produits forestiers exploités ainsi que les
produits de transformation

: En contre partie, l’Exploitant sera soumis, de façon

inconditionnelle, aux obligations suivantes :

7.1 Maintenir en opération son usine de transformation
au niveau d'opération prévu dans le contrat ;

7.2 Assurer la protection forestière de l'unité
d’exploitation ;

7.3 Présenter dans les détails prévus toutes demandes
annuelles de permis de coupe, tout rapport trimestriel
et rapport après coupe, ou d’autres rapports bréis
par la réglementation en vigueur ;

7.4 Payer toutes les taxes et redevances forestières
prévues par la réglementation en vigueur ;

7.5 Informer le Ministère de tout changement d'adresse,
de tout projet de transfert, de location, d'échange, de
donation, de fusion, de vente affectant la propriété de
l'usine de transformation, objet du contrat et d’en
obtenir la ratification du Ministère ;

7.6 Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits
forestiers ;

7.7 Aviser le Ministère de tout changement dans la
destination des grumes exploitées et en obtenir
l'autorisation du Ministère ;

7.8 Respecter toutes décisions prises par le Ministère en
matière d'aménagement forestier ;

7.9 Procéder à la récolte minimale de 10 m3 de bois à
l’hectare sur les superficies exploitables si le volume
sur pied le permet.

© bad Pose
G _ 4
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Annexe 2

Courrier n°4864/CAB/MIN/ECN-T/15/JEB/2008 du 6 octobre 2008, notifiant la
convertibilité de la Garantie d’Approvisionnement 45/04-Ingende

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le D! g
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

N°4f24 ICAB/MIN/ECN-T/15/JEB/2008

Le Ministre

A Monsieur l’Administrateur Gérant
de la SOEXFORCO sprl
à Kinshasa/Limete

Objet : Notification de la recommandation de la
Commission Interministérielle de Conversion
des Anciens Titres Forestiers
Votre requête n°142

Monsieur l’Administrateur Gérant,

A l'issue de ses travaux, La Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d’Approvisionnement n°045/04 du
23/11/2004, située dans le Territoire de Ingende, Province de l’Equateur remplit
les critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005
fixant les modalités de conversion des anciens titres forestiers en contrats de
concession forestière et portant extension du moratoire en matière d'octroi des
titres d'exploitation forestière tel que modifié et complété par le décret n°08/02
du 21 janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de La réception de La présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur l’Administrateur Gérant, l'expression de ma considé
distinguée.

José E.B. ENDUND

Avenue Papa leo (Ex-des Cliniques) n°15 Kinshasa/Gombe
B.P. 12.3481 E-mail : rde_minew&yahoo.fr
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Annexe 3

Courriers concernant le transfert de la Garantie d’Approvisionnement
à Bakri Bois Corporation

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

REPUBLIQUE DEMOCRATIQUE DU CONGO Kin À a DEC LU
Ne 3%1/CABI MIN! © IN-:E./ KCL/2003

Transmis copie po ife:imation à :

- Monsieur le Secrétaire Général à
l'Environnement, Conservation de la

MINISTERE DE L'ENVIRONNEMENT, Nature, Eaux et Frêts ;
CONSERVATION DE LA NATURE, - Monsieur le Directeur de la Gestion
EAUX ET FORETS Forestière

{ TOUS) à KINSHA SAIGOMBE

Z istre - Monsieur le Coordinateur Provincial

de l'Environnement, Conservation de
la Nature, Eaux ct Forèts de la
Province de l'Eciiateur

à MBANDAKA

Ÿ A Monsieur l'Administrateur Gérant de
SOEXFORCO
gi Rue/LIMETE

à KINSHASAILIMETE

Objet : Autorisation de transfert de
vos garanties d'approvisionnement

Monsieur l’'Adminisi-ateur Gérant,

J'accuse bonne réception de votre lettre n°
Soex-CAB-ECN-2003/1215-01 du 15 décembre 2003 par laquelle vous sollicitez
l'autorisation de transférer les garanties d'approvisionnement de la SOEXFORCO s.p.r.l. à
la Société BAKRI BOIS CORPORATION.

Après analyse du dossier, il me revient de
n'accorder l'autorisation de transfert que sur les conventions suivantes :

= n° 001/CAB/MIB/ECNT 94 du 07 novembre 1994/Equateur ;
- n° 025/CABIMIN/ECNT 96 DU 23 février 1996/Equateur ;
- n° 026/CAB/MIN/ECNI 96 du 23 février 1996/Equateur.

En outre, je prends acle également du
transfert de la scierie de la SOEXFORCO sprl, gère Rue n° 732 Limete-Kinshasa à la
Société BAKRI BOIS CORPORATION

Veuillez agréer, Monsieur l'Administrateur
Gérant, l'expression de mes sentiments patriotiques.

Anselme/ENERUNGA

ae

ee

PE

Avenue Papa ILEO (Ex des Cliniques) n° 15 Kinshasa/Gombe
B.P. 12.348 Kinshasa \
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Annexe 4

Carte administrative des groupements du territoire d’Ingende

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

57

District Equateur

Pr. Equateur

eseusup} 2415 dB - 6099 @

yenq

vano108

epuepul ep 21108

nsnjUeseg/PULOG SI8A

MOrQNI +
VAOS €
JONVOB 2
O8NOS38 |

NONN3 1n8128S

L à O10MIg SI8A

VIVONYVM 5
(OSOHNO8) OSONNON +
YANOAI €

MIDNOB Z

VaNOSNO8 L

rIVNnG 1087285

VENNaN 9

VONT S

3IVONOS +
VZNYMBNOB £
ONOTZE 2
(ivive) VIVNvE |

VI01VHOS 1187285

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende RDC
Juillet 2011

Annexe 5

Rapport de pré-stratification de la GA 45/04-Ingende

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

REPUBLIQUE DEMOCRATIQUE DU CONGO

Ministère de l'Environnement, SOCIETE SOEXFORCO
Conservation de la Nature et Tourisme 8*"° rue n°722
Direction Inventaire et Aménagement Forestier Limete — Kinshasa

République Démocratique du Congo

Garantie d’Approvisionnement
45/04-Ingende

RAPPORT DE PRE-STRATIFICATION

Superficie officielle : 229 476 ha

Juillet 2011

+
FORET RESSOURCES MANAGEMENT
Espace Fréjorgues-Ouest - 60, rue Henri Fabre
34130 MAUGUIO — Gd Montpellier - FRANCE
Tél. : +33 (0)4 67 20 08 09 - Fax : +33 (0)4 67 20 08 12
E-mail : frm@frm-france.com - Internet : www.frm-france.com
SOEXFORCO FARRer Hp ur RDC

1 INTRODUCTION

Le présent document donne les résultats de la pré-stratification de la Garantie d'Approvisionnement
45/04-Ingendé.

La stratification forestière préliminaire permet d'identifier les principaux types forestiers existants et
l'occupation actualisée du sol. Un calcul des surfaces permet de situer l'importance de chacune des
classes cartographiées. Seules les surfaces de forêts utiles seront inventoriées.

La typologie forestière issue de ce travail de pré-stratification et l'importance de chacune des classes
cartographiées permettra d'établir le dispositif de pré-inventaire.

Cette pré-stratification servira de base pour établir le plan de sondage de l'inventaire d'aménagement
qui sera ensuite retenu et utilisé sur le reste de la surface forestière utile du permis.

Ce travail de pré-stratification sera poursuivi pendant la longue phase de préparation du Plan
d'Aménagement de façon à aboutir à l'établissement d'une carte forestière détaillée du permis et à la
création de la base de données cartographiques de la concession utilisée par la suite pour la mise en
place du système de gestion forestière durable du permis.

2 LIMITES DE LA CONCESSION 45-04

La concession 45-04 est couverte par les images Landsat P180R60 et P180R61. Ces images
satellitales ortho-rectifiées constituent la référence cartographique la plus précise à notre disposition
pour effectuer les travaux de cartographie sous SIG.

Les limites de la concession ont été intégrées dans la base de données cartographique sous le
logiciel ArcGIS, et superposées aux images satellitales, sur la base de leur définition donnée par la
Garantie d'Approvisionnement.

Ce travail s'est avéré délicat pour certains tronçons de limites, notamment ceux correspondant aux

limites administratives de Territoire :

+ à l'Est: limite entre le Territoire d'Ingende et celui de Kiri, qui est également une limite de
Province ;

+ au Sud: la ligne marquant la limite administrative entre le Territoire d'Ingende et celui de Bikoro
entre la rivière Lotomengo et la ville de Loanga.

Juillet 2011 Page 4
Rapport de pré-stratification
SCEXFORCE) 45/04-Ingende RDC

La pré-stratification a permis de distinguer :

Les surfaces productives en termes d'exploitation forestière, d'une part, classées comme suit :
+ La forêt primaire ;

+ __La forêt secondaire jeune ;

+ _ La forêt secondaire adulte.

Les surfaces non productives en termes d'exploitation forestière, classées comme suit, d'autre
part :

+ La forêt marécageuse etou inondable ;

* Les zones de culture et régénération, qui comprennent les zones d'habitat, les zones agricoles et
les défrichements récents identifiés par analyse diachronique des images ;

+ _Les plantations agro-industrielles.

On trouvera ci-après le tableau récapitulatif des surfaces calculées par SIG (projection UTM 34 Nord,
ellipsoïde WGS 84) par types interprétés :

Types d'occupation du sol grises % du Total
Superficie totale 200 904
ts) nice se08e 14
Dont
Forêt primaire 40 669 20%
Forêt secondaire jeune 19 954 10%
Forêt secondaire adulte 28 445 14%
Forêt non-utile 111 836 56%
Dont
Forêt marécageuse 77 094 38%
Plantations agro-industrielles 1 064 1%
Culture et régénération 33 679 17%

La carte de pré-stratification au 1: 300 000°"° donnée en page suivante présente la répartition spatiale
des différents types d'occupation du sol interprétés sur la concession.

De plus, toutes les routes ainsi que les cours d'eau visibles sur les images satellitales ont été
digitalisés.

LT:
(æ R Juillet 2011 Page 6
SOEXFORCO

Rapport de pré-stratification RDC
45/04-Ingende

ANNEXE

Carte de pré-stratification de l'occupation du sol en 2010

Juillet 2011 Page 7
SOEXFORCO

18°40'0"E

18°50'0"E

——— Route
Rivière
° Localité

[a | Limite de la concession

A Forêt primaire

D Forêt Secondaire jeune

D Foret Secondaire adulte
Forêt Marécageuse

IR Piantation

EM Cuiture et régénération

FRM, 24 juin 2011
SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende
Juillet 2011

RDC

Annexe 6

Carte de localisation de la zone d'inventaire forestier d’allocation d’Ingende

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
[ 2 k
SOEXFORCO æ

ire d'allocation

| le la concession

x oqurbe

\

Garantie d'Approvisionnement 45/04-Ingende RDC

SOEXFORCO
Juillet 2011

Annexe 7

Rapport d’inventaire forestier d’allocation, février 1996

Plan de Gestion
couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)

REPUBLIQUE DU ZAIÏRE

MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE
ET TOURISME
S.P.I.A.F.
SERVICE PERMANENT D'INVENTAIRE
ET

D'AMENAGEMENT FORESTIERS

RAPPORT

D'INVENTAIRE FORESTIER D'ALLO CATION

PROJET: S0EXFORCO / INGENDE (1)

REGION DE L'EÉQUATEUR, ZONE D ’INGENDE

= Février 1996 =
LISTE DES TABLEAUX

TABLEAU 1: Tarifs de cubage utilisés (en volume brut)
TABLEAU IL: Essences dénombrées sur le territoire
TABLEAU III : Distribution des volumes exploitables par essence

(en mètres cubes) (volume DIU) sr

LISTE DES ANNEXES

ANNEXE 1 : Table de peuplement
ANNEXE 2 : Table de stock
ANNEXE 3 : Table des volumes ..….

1. INTRODUCTION

Selon l'arrêté N° CAB/MIN/ECNT/078/95 du 20 septembre 1995, la société
SOEXFORCO avait obtenu auprès du Ministère de l'Environnement, Conservation de la
Nature et Tourisme un permis de prospection l'autorisant à exécuter un inventaire forestier
d'allocation de concert avec le Service Permanent d'inventaire et d'Aménagement
Forestiers (SPIAF). D'après l'arrêté, ce permis couvre un territoire d'une superficie
approximative de 52.000 hectares.

A cet effet, conformément à l’article 2 de son autorisation, cette entreprise s'est
mise en relation avec le SPIAF et lui a confié la réalisation des travaux de cet inventaire.

La distribution de superficies par strate et/ou catégorie de terrain n'étant pas
disponible, le présent document fournit les résultats de façon globale pour l'ensemble du
territoire exploitable sans tenir compte de différents types de peuplements forestiers. Il
s'agit de :

- la liste des essences susceptibles d'y être dénombrées;
- une table de peuplement pour les strates exploitables;
- une table de stock pour les strates exploitables;

- une table des volumes pour les strates exploitables;

- une brève analyse des résultats.
TABLEAU I: Tarifs de cubage utilisés (en volume brut).

Forme de régression: V = À x D où

A et B: coefficients de régression;

D : DHP en cm;

V : volume en mètres cubes.

CODES _ Noms scientifiques A B
101  Afzella bipindensis 0,000412870  2,15260045
102  Afzelia pachyloba 0,000412870  2,15260045
103  Chlorophora excelsa 0,000150990  2,40426852
104  Diospyros crassiflora 0,000412870  2,15260045
105  Entandrophragma angolense 0,000181920  2,35182006
106  Entandrophragma candollei 0,000257700  2,28592807
107  Entandrophragma cylindriceum 0,000515220  2,13691575
108  Entandrophragma utile 0,000331131  2,25117433
109  Khaya anthotheca 0,000650130  2,09787361
110  Milletia laurentii 0,000412870  2,15260045
111  Pericopsis elata 0,000679290  2,05269939
112  Terminalia superba 0,000412870  2,15260045
201  Albizia ferruginea 0,000412870  2,15260045
202  Aningeria robusta 0,000412870  2,15260045
203  Autranella congolensis 0,001115520  1,96023573
204  Brachystegia laurentii 0,000605940  2,01352703
205  Ceiba pentandra 0,000169600  2,37051171
206  Fagara macrophylla 0,000377869  2,11357753
207  Gambeya africana 0,000412870  2,15260045
208  Gilbertiodendron dewevrei 0,000290690  2,20041734
209  Gossweilerodendron balsarniferum 0,000444160  2,19750982
210 Guarea cedrata 0,000904390  2,00629150
211 Guarea thompsonii 0,000412870  2,15260045
212  Guibourtia arnoldiana 0,000412870  2,15260045
213  Guibourtia demeusel 0,001691770  1,81970932
214  Lovoa trichilioides 0,000316420  2,24492843
215 Morus mesozygia 0,000412870  2,15260045
216  Nauclea diderichii 0,000062780  2,63200992
217  Nesogordonia dewevri 0,000412870  2,15260045
218  Ongokea gore 0,000212370  2,33983982
219  Oxystigma oxyphyllum 0,000308920  2,28444003
220  Piptadeniastrum africanum 0,000635850  2,04054968
221  Pterocarpus castelsi 0,000412870  2,15260045
222  Pterocarpus soyauxi 0,001313240  1,91624778
223  Pterocarpus tinctorius 0,000412870 2,15260045
224  Pycnanthus angolensis 0,000203290  2,38329293
225  Staudtia stipitata 0,000165750  2,43539846
329  Alstonia boonei 0,000264190  2,25114524
330  Alstonia congensis 0,000045770  2,62793136
331  Amphimas ferruginea 0,000412870 2,15260045
332  Amphimas pterocarpaides 0,000226190 2,33125389
349  Antiaris africana 0,000412870 2,15260045
350  Antiaris welwitschil 0,000164150 2,37621473
380  Beilschmielia congolana 0,000412870  2,15260045
4. RESULTATS
4.1. Essences dénombrées

Comme le montre le Tableau II, 40 essences ont été dénombrées, réparties
comme suit:

ClasseI ;: 8
Classe II : 18
Classe III: 14.

Les essences de Classe I sont celles qui sont connues, exploitées et exportées;
celles de Classe II sont des essences connues, exploitées non ou peu exportées, tandis
que la Classe III regroupe celles qui sont susceptibles d'un certain intérêt local, mais dont
la promotion reste à faire.

4.2 Table de contenance

La table de contenance donne la distribution des superficies par strate. Elle ne
peut être produite que lorsque la cartographie forestière du territoire considéré est
réalisée. Toutefois, de 52.000 hectares que couvre la concession considérée, la Superficie

jugée exploitable est estimée à partir des données disponibles à environ 60% de la
superficie totale,
TABLEAU 11: Liste des essences.

N° __ Nom scientifique

101
103
105
106
107
108
109
110

201
203
204
205
206
207
208
209
210
213
214
216
218
219
220
222
224
225

329
330
331
332
350
409
466
490
576
613
634
713
809
903

CLASSE I
Afzelia bipindesis
Chlorophora excelsa
Entandrophragma angolense
Entandrophragma candollei
Entandrophragma cylindricum
Entandrophragma utile

Khaya anthotheca

Milletia laurenti

CLASSE IT

Albizia ferruginea
Autranella congolensis
Brachystegia laurentii
Ceiba pentadra

Fagara macrophylla
Gambeya africana
Gilbertiodendron dewevrel
Gosswellerodendron alsamiferum
Guarea cedrata

Gulbourtia demeusei
Lovoa trichilioides

Nauclea diderichil
Ongokea gore

Oxystigma oxyphyllum
Piptadeniastrum africanum
Pterocarpus soyauxii
Pycnanthus angolensis
Staudtia stipitata

CLASSE III
Alstonia boonei
Alstonia congensis
Amphimas ferruginea
Amphimas pterocarpoides
Antiaris welwitschil
Canarium schweinfurthii
Copaifera milbraedii
Cynometra hankei
Erythrophleum suaveolens
Gambeya lacourtiana
Hallea stipulosa

Mammea africana
Pentaclethra macrophylla
Tessmania africana

Nom commercial

Doussie
Kambala/Iroko
Tiama

Kosipo

Sapelli

Sipo

Acajou d'Afrique
Wenge

Iatandza
Mukulungu
Bomangaä
Fuma
Olovonga
Longhi
Limbali
Tola
Bosse
Bubinga
Dibetou
Bilinga
Angueuk
Tshitola
Dabema
Padouk
Ilomba
Niove

Emien
Emien
Lati
Lati
Ako
Aïiele
Etimoe
Nganga
Tali
Longhi
Abura
Oboto
Mubäala
Wamba

Nom Mongo

Bosanja

Bolondo

Lifake ngola (Bosuni)
Lifake ya mabanga

Lifake mpembe
Lifake
Lifake ekaala

Likosa

Likoso

Manga
Bokwankoso
Engondo monene
Bolonge

Bolafa

Bokuku

Losasa

Waka na mai
Lifaka moindo
Likangu

Boleko (Boelenge)
Ngombe
Bokungu

Bosulu

Bosenga
Bokolofe

Bokuka
Bokuka na mai
Bokanga wa liwo
Bokanga
Linkoko

Boëele

Waka

Bongie

Efomi
Bofambu
Liluku

Bokoli

Boala

Wamba
5 ANALYSE DES RESULTATS
5.1 Superficie exploitable

La superficie forestière n'est pas connue avec précision faute de cartographie
forestière. Néanmoins, comme nous l'avons souligné plus haut, elle est estimée à environ
60% de la superficie totale, soit environ 31.200 ha.

5.2 Volume du bois exploitable

Le Tableau III donne la distribution des volumes exploitables pour chaque

essence. Pour l'ensemble du territoire, dans les strates jugées exploitables, en volumes
exploitables :

1) le volume total, toutes essences inventoriées confondues, s'élève à environ 1,7 million
de mètres cubes, soit environ 55,6 mètres cubes à l'hectare;

2) les essences des classes I et II présentent à elles-seules environ 80% du volume total ;

3) pour les huit (8) essences de la Classe I, quatre (4) d'entre elles se partagent environ
90% du volume total de cette classe ; il s'agit de l'Entandrophragma angolense (Tiama)
(2 m°/ha), le Chlorophora excelsa (Iroko) (1,8 m/ha), le Meta laurentil(Nenge) (4,5
m°/ha) et le Khaya anthotheca (1,6 m°/ha chacun).

3) pour les essences considérées, le territoire inventorié est plus riche en essences de
Classe II avec un volume d'environ 33 mètres cubes à l'hectare (exploitable) (près de
60% du volume total); sur les 18 essences de cette classe, on observe une
prédominance du G/bertiodendron dewevrei(Limbali) avec une moyenne d'environ 14
mètres cubes à l'hectare, soit environ 25% du volume total.
11

ANNEXE 1

Table de peuplement

13

ANNEXE 2

Table de stock
15

ANNEXE 3

Table des volumes

SOEXFORCO Garantie d'Approvisionnement 45/04-Ingende
Juillet 2011

RDC

Annexe 8
Budget prévisionnel du Fonds de développement

ee ë Plan de Gestion
TPM couvrant la période de préparation du Plan d'Aménagement (2011 - 2014)
